—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s cross motion to reduce the maintenance and life insurance obligations set forth in the judgment of divorce. Defendant failed to meet his burden of establishing a substantial change in circumstances warranting a downward modification of those obligations (see, Domestic Relations Law § 236 [B] [9] [b]; Klapper v Klapper, 204 AD2d 518, 519). Further, in denying the cross motion, the court properly declined to consider evidence of plaintiff’s financial circumstances (see, Matter of Derrick v Derrick, 162 AD2d 348, lv denied 76 NY2d 708). (Appeal from Order of Supreme Court, Erie County, Wolf, Jr., J.— Maintenance.) Present — Green, J. P., Lawton, Fallon, Doerr and Balio, JJ.